


 HR 1124 ENR: To extend the District of Columbia College

U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IB
		One Hundred Tenth Congress of the United States
		  of America
		At the First
		  SessionBegun and held at the City of Washington on
		Thursday, the fourth day of January, two thousand and seven
		H. R. 1124
		
		AN ACT
		To extend the District of Columbia College
		  Access Act of 1999.
	
	
		1.Five–Year Reauthorization of
			 Tuition Assistance Programs
			(a)Public School
			 ProgramSection 3(i) of the District of Columbia College Access
			 Act of 1999 (sec. 38–2702(i), DC Official Code) is amended by striking
			 each of the 7 succeeding fiscal years and inserting each
			 of the 12 succeeding fiscal years.
			(b)Private School
			 ProgramSection 5(f) of such
			 Act (sec. 38–2704(f), DC Official Code) is amended by striking each of
			 the 7 succeeding fiscal years and inserting each of the 12
			 succeeding fiscal years.
			2.Means
			 testing
			(a)In
			 generalSection 3(c)(2) of
			 the District of Columbia College Access Act of 1999 (113 Stat. 1324; Public Law
			 106–98) is amended—
				(1)in subparagraph (E), by striking
			 and after the semicolon at the end;
				(2)in subparagraph (F), by striking the period
			 at the end and inserting ; and; and
				(3)by adding at the end the following:
					
						(G)is from a family with a taxable annual
				income of less than
				$1,000,000.
						.
				(b)Conforming
			 AmendmentSection 5(c)(2) of
			 the District of Columbia College Access Act of 1999 (113 Stat. 1328; Public Law
			 106–98) is amended by striking through (F) and inserting
			 through (G).
			
	
		
			Speaker of the House of Representatives.
		
		
			Vice President of the United States and President of the
			 Senate.
		
	
